Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 09/23/2020. Applicant’s argument, filed on 09/23/2020 has been entered and carefully considered. Claims 2-28 are pending.

Double Patenting rejection against US 9,280,711 B2 is retained based on the terminal claim amendments submitted on 07/24/2013.

The application filed on 10/11/2019 claiming priority to CON of 15/451,146 filed on 03/06/2017 (PAT 10115027), which is a CON of 15/012,455 filed on 02/01/2016 (PAT 10078788),  which is a CON of 13/237,163 filed on 09/20/2011 (US 9280711 B2) which claims benefit of 61/385,122 filed on 09/21/2010.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. US 9,280,711 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting patent and is covered by the patent since the patent and the application are claiming common subject matter, below is a list of limitations that perform the 
Conflicting Patent No. US 9,280,711 B2
Instant Application:-16/599,837
    10. A driver assistance system for detecting a structural barrier extending along a road, wherein the driver assistance system is mountable in a host vehicle, the driver assistance system comprising: a camera operable to capture a plurality of image frames in the forward field of view; and a processor operatively connected to the camera, wherein the processor is operable to process in the image frames image motion of an image patch suspected to be an image of part of a barrier to compute a lateral distance between the host vehicle and said image patch using the image motion of said image patch and motion of the host vehicle, the image motion of said image patch comprising mapping coordinates of an image from image frame to image frame or a function of the mapping, to detect the barrier while avoiding use of a second sensor other than the camera to sense the structure barrier.
2. A camera system for detection of a barrier, the camera system comprising: a camera configured to be mounted to a vehicle; and a processor configured to: obtain multiple image frames from the camera when the vehicle is in motion; track image patches between the multiple image frames to determine motion of objects relative to the vehicle; and recognize the barrier along the road from the multiple image frames based on the motion of objects relative to the vehicle.


Referring to claim 2, taking claim 2 as exemplary, although conflicting Patent No. US 9,280,711 B2, does not explicitly disclose what is claimed in instant application 16/599,837, track image patches.
However, Zhang teaches track image patches ([0059], identified patch can be tracked).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Patent No. US 9,280,711 B2 to incorporate the teachings of Zhang to obtain clear path of travel to navigate a vehicle (Zhang, Abstract).
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.


Examiner’s Note

Claims 2-10 refer to "A camera system for detection of a barrier”, Claims 11-19 refer to "An electronic device for detection of a barrier”, Claims 20-28 refer to "A non-transitory computer-readable 
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2-10 is rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa et al. (US 20100228437 A1), hereinafter Hanzawa, in view of Stein et al. (US 20080137908 A1), hereinafter Stein, further in view of Zhang (US 20100098297 A1).

	Regarding claim 2, Hanzawa discloses a camera system for detection of a barrier, the camera system comprising (Abstract): a camera configured to be mounted to a vehicle (Fig. 4, [0057]); obtain multiple image frames from the camera ([0063]); and recognize the barrier along the road from the multiple image frames based on the motion of objects relative to the vehicle (Fig. 4, A1a-b, Fig. 5, A1a-b). 
	Hanzawa discloses all the elements of claim 1 but Hanzawa does not appear to explicitly disclose in the cited section and a processor configured to: image frames when the vehicle is in motion.
	However, Stein from the same or similar endeavor teaches and a processor configured to: image frames when the vehicle is in motion (Fig. 3, [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa to incorporate the teachings of Stein to have an improved driver assistance systems (Stein, [0030]). Similar reasoning of modification can be applied/extended to the other related claims.

	However, Zhang from the same or similar endeavor teaches track image patches between the multiple image frames to determine motion of objects relative to the vehicle ([0059], identified patch can be tracked).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa in view of Stein to incorporate the teachings of Zhang to quote to obtain clear path of travel to navigate a vehicle (Zhang, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.
 
	Regarding claim 3, Hanzawa in view of Stein further in view of Zhang  camera system of claim 2, wherein the image patches represent a structure of the barrier that is off a surface of a road upon which the vehicle is in motion (Hanzawa, Fig. 4, Fig. 5, Stein, Fig. 3, Zhang, [0059], it is obvious to the ordinary skill in the art). 
 
	Regarding claim 4, Hanzawa in view of Stein further in view of Zhang  camera system of claim 3, wherein the barrier is alongside of the road (Hanzawa, Fig. 3-6, Fig. 5, Stein, Fig. 3, Zhang, [0059], it is obvious to the ordinary skill in the art).
  
	Regarding claim 5, Hanzawa in view of Stein further in view of Zhang  camera system of claim 4, wherein the barrier is part of a central reserve for the road (Hanzawa, Fig. 3-6, Fig. 5, Stein, Fig. 3, Zhang, [0059], it is obvious to the ordinary skill in the art, barrier can be place anywhere along the road).
  
	Regarding claim 6, Hanzawa in view of Stein further in view of Zhang  camera system of claim 2, wherein, to track the image patches, the processor is configured to apply an optical flow process to images of the barrier (Hanzawa, Fig. 3-6, Fig. 5, Stein, Fig. 3, Zhang, [0059], it is obvious to the ordinary skill in the art, any sequence of frames will produce the optical flow, specification does not define optical flow).  

	Regarding claim 7, Hanzawa in view of Stein further in view of Zhang  camera system of claim 2, wherein, to track the image patches, the processor is configured to track pixels (Hanzawa, Fig. 3-6, Fig. 5, Stein, Fig. 3, Zhang, [0037], [0059], it is obvious to the ordinary skill in the art).
AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4Application Number: 16/599,837Dkt: 7884.017US5Filing Date: October 11, 2019
	Regarding claim 8, Hanzawa in view of Stein further in view of Zhang  camera system of claim 2, wherein the camera is the only camera of the camera system (Hanzawa, Fig. 3-6, Fig. 5, Stein, Fig. 3, [0020], Zhang, [0037], [0059], it is obvious to the ordinary skill in the art). 
 
	Regarding claim 9, Hanzawa in view of Stein further in view of Zhang  camera system of claim 8, wherein the processor is configured to detect the barrier in combination with another driver assistance system that uses the camera (Hanzawa, Fig. 3-6, Fig. 5, Stein, Fig. 3, [0033]-[0037], Zhang, [0037], [0059], it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Hanzawa in view of Stein further in view of Zhang  camera system of claim 2, wherein motion of the vehicle is in at least one of a forward motion or a lateral motion (Hanzawa, Fig. 3-6, Fig. 5, Stein, Fig. 3, [0032], Zhang, [0037], [0059], it is obvious to the ordinary skill in the art).  

Regarding claim 12-22, See Examiner’s Note.

		
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD J RAHMAN/
Primary Examiner, Art Unit 2487